Exhibit 10.19(e)

EXECUTION VERSION

AMENDMENT NO. 4

TO SECOND MASTER REPURCHASE AGREEMENT

Amendment No. 4, dated as of November 30, 2006 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), FIELDSTONE MORTGAGE
COMPANY (a “Seller”) and FIELDSTONE INVESTMENT CORPORATION (a “Seller” and,
together with Fieldstone Mortgage Company, the “Sellers”).

RECITALS

The Buyer and the Sellers are parties to that certain Second Amended and
Restated Master Repurchase Agreement, dated as of March 31, 2005, as amended by
that certain Amendment No. 1 to Second Master Repurchase Agreement, dated as of
October 19, 2005, Amendment No. 2 to Second Master Repurchase Agreement, dated
as of February 22, 2006 and Amendment No. 3 to Second Master Repurchase
Agreement, dated as of April 27, 2006 (as the same may have been amended and
supplemented from time to time, the “Existing Repurchase Agreement” and as
amended by this Amendment, the “Repurchase Agreement”). Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Existing Repurchase Agreement.

The Buyer and the Sellers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

Accordingly, the Buyer and the Sellers hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

SECTION 1. Definitions. Section 2 of the Repurchase Agreement is hereby amended
by deleting the definition of “Consolidated Adjusted Tangible Net Worth,” in its
entirety and replacing the same with the following:

1.1 ““Consolidated Adjusted Tangible Net Worth” means, for the Sellers, the
amount that would, in conformity with GAAP, equal the stockholder’s equity
included on the balance sheet of the Sellers and their subsidiaries, plus any
preferred stock not already included in the calculation of stockholder’s equity,
plus any Indebtedness of the Sellers and their Subsidiaries that is fully
subordinated to any obligations arising under this Repurchase Agreement, plus
other comprehensive loss arising from the FASB 133, minus any intangibles or
goodwill (as defined under GAAP), minus any advances between the Sellers and
their Affiliates (other than consolidated subsidiaries or between FIC and FMC),
minus any loans or advances to officers or directors of the Sellers (as reported
under GAAP), minus other comprehensive income arising from FASB 133; provided,
however, that the non-cash effect (gain or loss) of any mark-to-market
adjustments impacting stockholder’s equity for fluctuation of the value of
financial instruments as mandated under FASB 133 shall be excluded from the
calculation of Consolidated Adjusted Tangible Net Worth.”

SECTION 2. Conditions Precedent. This Amendment shall become effective on
November 30, 2006 (the “Amendment Effective Date”), subject to the satisfaction
of the following conditions precedent:

2.1 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a) this Amendment, executed and delivered by a duly authorized officer of the
Buyer and Sellers;

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

 

-1-



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties. Each of the Sellers hereby represents
and warrants to the Buyer that they are in compliance with all the terms and
provisions set forth in the Repurchase Agreement on their part to be observed or
performed, and that no Event of Default has occurred or is continuing, and
hereby confirm and reaffirm the representations and warranties contained in
Section 13 of the Existing Repurchase Agreement.

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms.

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

[SIGNATURE PAGE FOLLOWS]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

Buyer:  

CREDIT SUISSE FIRST BOSTON

MORTGAGE CAPITAL LLC,

as Buyer

  By:  

/s/ B. Kaiserman

  Name:   Bruce S. Kaiserman   Title:   Vice President

 

Seller:  

FIELDSTONE MORTGAGE COMPANY,

as Seller

  By:  

/s/ Mark C. Krebs

  Name:   Mark C. Krebs   Title:   Sr. Vice President & Treasurer

 

Seller:  

FIELDSTONE INVESTMENT CORPORATION,

as Seller

  By:  

/s/ Mark C. Krebs

  Name:   Mark C. Krebs   Title:   Sr. Vice President & Treasurer